Citation Nr: 0025982	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  91-49 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 
(formerly 38 U.S.C. § 351) for diffuse large cell histiocytic 
gastric lymphoma as a result of Department of Veterans 
Affairs medical treatment.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran had active service from July 1943 until April 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 19991 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The veteran's only service-connected disorder is residuals of 
a dislocation of the left shoulder, rated 10 percent 
disabling since December 3, 1975.  A decision of the Board in 
March 1980 denied a rating in excess of 10 percent for that 
disorder.  

Following the May 1991 rating action, the veteran was 
notified in 1992 that his appeal was stayed because 38 C.F.R. 
§ 3.358(c)(3), requiring VA fault-or-accident in order for 
the appellant to prevail in a claim for compensation under 38 
U.S.C. § 1151 had been invalidated in November 1991 by the 
United States Court of Appeals for Veterans Claims (hereafter 
the Court) in Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
The Court's decision was affirmed by the United States Court 
of Appeals for the Federal Circuit (Court of Appeals) in 
Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993).  
Subsequently on December 12, 1994, the Supreme Court issued 
its decision in Gardner, affirming the decisions of the Court 
and the Court of Appeals.  Brown v. Gardner, 115 S. Ct. 552, 
556 (1994).  On March 16, 1995, amended regulations were 
published deleting the fault or accident requirement of 38 
C.F.R. § 3.358, in order to conform with the Supreme Court's 
decision.  

The case has now been returned to the Board.  At the RO and 
travel board hearings the veteran testified that he had a 
variety of disabilities as a result of the chemotherapy he 
had had for his gastric cancer; specifically, ulcers on his 
leg, feeling tired, sweating excessively, headaches, 
decreased visual acuity, impotence, and tinnitus (page 7 of 
the February 1992 RO hearing and pages 4 and 5 of the May 
2000 travel board hearing) (see also the notice of 
disagreement (NOD) of June 1991). 

Lastly, the Board notes that the veteran claims that Motrin, 
prescribed by VA, caused a gastric ulcer.  However, neither 
the May 1991 rating action appealed nor any rating action 
thereafter has specifically addressed entitlement to 
compensation under 38 U.S.C.A. § 1151 for a gastric ulcer as 
being due to Motrin prescribed by VA.  This matter is also 
referred to the RO for adjudication.  


FINDING OF FACT

No medical causal relationship or nexus between the veteran's 
taking analgesic medication, including Motrin, prescribed by 
VA, and his development of diffuse large cell histiocytic 
gastric lymphoma is demonstrated.  


CONCLUSION OF LAW

The veteran has not submitted a well grounded claim for 
compensation under 38 U.S.C.A. § 1151 for diffuse large cell 
histiocytic gastric lymphoma.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of 38 U.S.C.A. § 1151 provide that where there 
is no willful misconduct by the veteran, as in this case, 
additional disability resulting from VA hospitalization, 
medical or surgical treatment causing injury, or aggravation 
thereof, shall be compensated as if service connected.  While 
the statute requires a causal connection, not every 
additional disability is compensable because 38 C.F.R. 
§ 3.358(c) provides that it is necessary to show that 
additional disability is actually the result of a disease or 
injury, or aggravation of an existing disease or injury, and 
not merely coincidental therewith.  The provisions of 38 
C.F.R. § 3.358(b)(2) provide that compensation is not 
warranted for the continuance or natural progress of a 
disease or injury, and 38 C.F.R. § 3.358(c)(3) provides that 
compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  The necessary consequences are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  

The new VA regulations with respect to claims for benefits 
under 38 U.S.C.A. § 1151, as interpreted following the 
opinion of the Attorney General, preclude compensation where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment or (2) is merely 
coincidental with the injury, or aggravation thereof, and VA 
hospitalization or medical or surgical treatment, or (3) is a 
continuance or natural progress of disease or injury for 
which VA hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service connected, if it does not 
fall into one of the above-listed exceptions.  

During the pendency of this case the Departments of Veterans 
Affairs and Housing and Urban Development, and Independent 
Agencies Appropriations Act, 1997 (Act), Pub. L. No. 104-204, 
__ Stat. ___ (1996), was enacted.  In pertinent part, this 
Act serves to amend 38 U.S.C. § 1151 with regard to what 
constitutes a "qualifying additional disability" susceptible 
of compensation.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
and to reinstitute a requirement of fault for recovery under 
the provisions of § 1151.  In Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) it was held that where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the most favorable version will apply unless 
the law or regulations provide otherwise.  This mandates that 
a new law or VA regulation is not applicable when it is less 
favorable and it does not have a retroactive effect and VA 
must fully adjudicate a claim under both old and new law or 
regulations to determine the extent to which each may be 
favorable to the claimant.  DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997) (citing Lasovick v. Brown, 6 Vet. 
App. 141, 151 (1994)).  

Moreover, in VAOGCPREC 40-97 it was held that "[a]ll claims 
for benefits under 38 U.S.C. § 1151, which governs benefits 
for persons disabled by treatment or vocational 
rehabilitation, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date."  63 Fed. Reg. 31263 (June 8, 
1998).  Here, it is clear that the version of the law prior 
to the recent amendment is more favorable since it does not 
require an element of fault on the part of VA, and the claim 
was originally filed prior to October 1, 1997 and, thus, the 
prior [no-fault] version will be applied.  

Lastly, it does not appear that the RO has adjudicated the 
claim under the new provisions, i.e., Pub. L. No. 104-204 
which reinstitute an element of fault in the statute.  
However, since the prior version was more favorable, and will 
be applied by the Board, there is no prejudice to the 
veteran.  

It was held in Jones v. West, 12 Vet. App. 460, 464-65 (1999) 
(citing Boggs v. West, 11 Vet. App. 334, 344-45 (1998) 
(considering prior section 1151 claim as a claim for service 
connection)) that a claim for disability or additional 
disability under 38 U.S.C.A. § 1151 (West 1991) is treated as 
a claim for service connection, "a person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C. § 5107(a).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[section 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Generally, for a service-connection claim to be well 
grounded a claimant must submit evidence of each of the 
following: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
asserted in-service injury or disease and the current 
disability.  See Elkins v. West, 12 Vet. App. 209, 213 (1999) 
(en banc) (citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom.  Epps v. 
West, 118 S. Ct. 2348 (1998) (mem.)). 

Thus, the requirements for a well-grounded claim under the no 
fault version of 38 U.S.C.A. § 1151 are, paralleling those 
set forth in Caluza, supra, generally as follows: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of 38 U.S.C.; and 
(3) medical evidence of a nexus between that asserted injury 
or disease and the current disability.  

Similarly, "assuming, without deciding," [boldface added] 
that a continuity-of-symptomatology analysis [under 38 C.F.R. 
§ 3.303(b) (1991)] would apply in a prior section 1151 case, 
the veteran's claim generally would be well grounded if he 
submitted evidence of each of the following: (a) evidence 
that a condition was "noted" during his VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-hospitalization/treatment 
symptomatology.  (Any other element of a successful prior 
section 1151 claim, such as that the "injury [is] . . . not 
the result of such veteran's own willful misconduct" would be 
for consideration in the adjudication of the merits of a 
well-grounded prior section 1151 claim.)  The credibility of 
the evidence presented in support of a claim is generally 
presumed when determining whether it is well grounded.  Jones 
v. West, 12 Vet. App. 460, 464-65 (1999) (citing Elkins, 12 
Vet. App. at 219 (citing Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995)).  

Once the appellant has established a well-grounded claim, the 
Board is required to adjudicate the claim on the merits and 
consider the other restrictions imposed by this section.  
See, e.g., 38 U.S.C. § 1151 (must not be the result of the 
veteran's own willful misconduct); 38 C.F.R. § 3.358 (1996) 
(additional disability must not be the "natural progress" of 
the condition)." Jimison v. West, 13 Vet. App. 57, 78 
(1999).  

In Jimison it was not held that the 38 C.F.R. § 3.303(b) 
continuity-of-symptomatology analysis applied in no fault 
§ 1151 claims but, rather, the Court stated that it would 
"assume for the purposes of this discussion that this 
regulation may be used for claims under 38 U.S.C. § 1151, 
because the Court had not yet addressed that subject.  See 
Jones, supra.  Nonetheless, this doctrine does not relieve 
the appellant of his burden of providing medical evidence 
which establishes a relationship between his current 
disability and his continuous symptomatology.  Here, the 
appellant has failed to present the required medical evidence 
in order to provide a well-grounded claim under this 
regulation, even if it applies."  Jimison, at 79.  

The doctrine of resolving doubt in favor of a does not ease 
the initial burden of submitting a well grounded claim and is 
not applicable in determinations of well groundedness; rather 
it is only after a well grounded claim is submitted that this 
doctrine, embodied in 38 U.S.C.A. § 5107(b), applies.  

Background

In an October 1976 letter the veteran stated that the many 
different pills which VA had given him for left shoulder pain 
had not provided much relief.  In a January 1977 letter he 
stated that in April 1976 a VA physician had prescribed 
Motrin in 400 milligram tablets and although the prescription 
had been renewed in November 1976 it gave him next to no 
relief.  

An April 22, 1976 VA outpatient treatment (VAOPT) record 
reflects that the veteran was prescribed Motrin but had had 
only minimal relief in the past with numerous analgesics.  A 
VAOPT record of June 1978 reflects that the veteran received 
Motrin from a VA facility for shoulder problems and in 
September 1978 it was noted that he had been given Indocin.  

In a January 1979 letter the veteran stated that a VA 
physician had given him Indocin for pain.  

In November 1979 the veteran submitted copies of prescription 
labels from 1975 to 1979 but none pertain to Motrin except 
for a handwritten notation of April 22, 1976.  Also in 
November 1979, the veteran submitted a copy of a 
chronological listing of his treatment since 1975.  

At a November 1979 RO hearing, in conjunction with a claim 
for an increased rating the veteran testified that he took 
Tylenol and Indocin for his left shoulder disorder (page 7 of 
that transcript), although he had taken Darvon in the past 
which had made him forgetful (page 8).  

The veteran filed his claim for compensation under 
38 U.S.C.A. § 1151 for gastric cancer as due to medication 
for his left shoulder disorder in November 1990.  

On file are VAOPT records of 1990 and 1991.  Upper 
gastrointestinal (UGI) endoscopies in April and August 1990 
suggest that the sites of the veteran's gastric ulcers may 
have been the sites of biopsies in October 1990 which led to 
a diagnosis of large cell histiocytic gastric lymphoma.  
Following VA hospitalization in November 1990 for gastric 
lymphoma the veteran was given chemotherapy.  Additional 
VAOPT records of 1990 and 1991 reflect that in November 1990 
the pros and cons of surgery and chemotherapy, versus 
chemotherapy alone, were discussed with the veteran and his 
family, as were the side-effects of chemotherapy, e.g., 
infection, bleeding, hair loss, and neurological and vascular 
side-effects.  

On file is a May 1991 handwritten statement from a physician 
of the RO rating board which states that "[t]he cause of 
malignant large cell histiocytic lymphoma remains unknown.  
There are numerous probable causes - included among these 
are: genetic abnormalities - abnormal immune system, viruses 
of various groups & several other possible causes none of 
which are of drug origin."  


At the February 7, 1992 RO hearing the veteran testified that 
he had taken Motrin for over 25 years for his service-
connected residuals of a left shoulder dislocation and until 
just before he had a gastric ulcer, he had taken 600 
milligrams daily (page 2 of that transcript).  He had stopped 
taking Motrin, and anything with aspirin, upon his 
physician's advice when he began treatment for a gastric 
ulcer (page 2).  His gastric ulcer condition was diagnosed 
during hospitalization in June 1989 (page 3).  His gastric 
lymphoma was diagnosed by VA in about April 1990, after 
biopsies were taken (page 5).  VA physicians had informed him 
that his gastric cancer was cause by his having taken Motrin 
for many years (page 5).  His Motrin was obtained from VA but 
he never received any instruction or information on the 
possible adverse side-effects of Motrin (page 6).  

On file is an April 1995 statement, with attachments, from 
the Chief of the Health Information Section of the Brockton, 
VA Medical Center which reflects that the veteran was 
prescribed Motrin in October 1978 and last prescribed Motrin 
in October 1989.  According to the Pharmacy Service there was 
no documentation of counseling, and patients were not 
routinely given package inserts [with pharmacological 
information] nor was formal counseling given during the time 
the veteran received Motrin.  

The veteran submitted into evidence two photocopied pages 
from the Physician's Desk Reference (PDR) pertaining to 
Motrin which indicate that serious GI toxicity, e.g., 
bleeding, ulceration, and perforation could occur at any 
time.  With an incidence of less than 1 % there was a 
probable causal relationship with leukopenia.  

The report of an official June 1998 examination, conducted at 
the request of the RO for the purpose of obtaining a medical 
opinion as to possible causation between taking Motrin and 
the development of a gastric ulcer and gastric cancer, 
reflects: 

[The veteran] presents today for consideration of a 
claim that his 1990 diagnosis of gastric cancer 
(lymphoma) is a result of taking Motrin for many 
years for pain from the 1944 left shoulder injury.  

After a physical examination, it was reported that the 
diagnoses included:

History of gastric ulcer and gastric cancer 
(lymphoma).

A review of the medical record indicates that the 
initial gastroscopy detected a healing ulcer and also 
detected an abnormal area in the gastric antrum.  It 
is not clear as to whether lymphoma was detected in 
the healing gastric ulcer or just in the antrum; it 
appears that the biopsy was from the antrum, not the 
ulcer itself.  This is an important distinction since 
medications like Motrin may cause gastric ulcers, but 
are not associated with gastric lymphoma in the 
medical literature. 

It was concluded that: 

It is not possible at this time to associate the 
gastric lymphoma either with Motrin or with a gastric 
ulcer. Medical literature reveals that malignancies 
associated with gastric ulcers are generally gastric 
adenocarcinomas, which are entirely different from 
lymphomas.

It is possible that the diagnosis of gastric lymphoma 
was a coincidental finding at the time of the initial 
gastroscopy performed for a bleeding ulcer.  Perhaps 
a more systematic review of the pathology reports and 
specimens could determine if the lymphoma originated 
from the gastric ulcer or from the antrum of the 
stomach.  If it were shown to have arisen from the 
antrum of the stomach, then any claimed association 
between ulcer and cancer is further weakened. 

There is now no objective evidence of disability from 
either gastric ulcer or gastric lymphoma.  At the 
present time, [the veteran] experiences only 
occasional "unsettled feelings" in the stomach; he 
also indicates a chronic feeling of anxiety about the 
possibility of recurrence of his lymphoma.  He still 
undergoes periodic gastroscopy for surveillance of 
the site of lymphoma; all follow-up evaluations thus 
far have been negative for recurrence.  

At the May 15, 2000 hearing before the undersigned member of 
the Board, sitting at Boston, Massachusetts the veteran 
testified that during his initial VA hospitalization for a 
gastric ulcer, his physicians had felt that it was the 
increasingly larger doses of Motrin which had caused his 
gastric ulcer (page 3).  A lot of physicians, VA and private, 
had told him that taking Motrin had caused his 
gastrointestinal problems (pages 7 and 8).  The veteran had 
forwarded letters written by VA physicians but the veteran 
was unaware of the contents of those letters (with respect to 
the issue of medical causation) because he had not read them 
(page 9).  He was unaware of where these physicians could now 
be found, although he had been informed that some of these 
physicians were now practicing medicine overseas (page 11). 

Submitted into evidence at the travel board hearing were 
duplicate copies of VA prescription labels and computerized 
prescription printouts.  Also submit was a copy of literature 
from an unknown source concerning the effects of Motrin 
(which is essentially to the same effect as the copy of 
information from the PDR which was previously on file).  Also 
submitted were copies of statements from the veteran which, 
in essence, restated his contentions and testimony.  

Analysis

Here, because the veteran's claim was filed prior to October 
1, 1997, adjudication of the merits of the claim under 
38 U.S.C. § 1151 would be on the basis of the "no fault" 
provisions then in effect.  However, adjudication on the 
merits occurs only after a well grounded claim has been 
submitted.  Likewise, any consideration of the extent of the 
veteran's informed consent (i.e., whether VA properly 
informed him of possible adverse side-effects) would be a 
matter to be addressed on the merits.  

The veteran has alleged VA fault because he was not given 
information about medication prescribed by VA, particularly 
with respect to the development of adverse side-effects.  
However, this case is being adjudicated irrespective of any 
possible VA fault.  That is, in order for the veteran to 
prevail on the merits, it is not necessary to establish VA 
fault.  However, before adjudicating the merits, the claim 
must first be well grounded.  In this regard, it is conceded 
that he had a gastric ulcer and thereafter had gastric cancer 
(lymphoma) and all that must be established to make the claim 
well grounded is that the gastric cancer (lymphoma) is 
related in some way to VA action or inaction, to include the 
medication prescribed by VA.  

With respect to whether VA prescribed the Motrin for a 
service-connected disorder (and here there is also evidence 
that he has nonservice-connected disability or disabilities 
for which analgesic medication may have been prescribed), if 
the medication caused additional disability, then entitlement 
to compensation is warranted under 38 U.S.C.A. § 1151 
regardless of which disability or disabilities, i.e., 
service-connected or nonservice-connected, for which the 
medication was prescribed.  In other words, it is VA action 
or inaction (among other criteria) which is dispositive and 
not whether the disability (or disabilities) treated by VA 
were service-connected.  

The veteran's testimony as to the sequence of events that 
occurred, i.e., taking analgesic medication and the 
development of first a gastric ulcer and then gastric 
lymphoma, is corroborated by VA clinical records.  However, 
the veteran is not competent to testify as to the side-
effects of any medication he was prescribed or as to the 
etiology of his gastric ulcer or gastric lymphoma.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He does not possess 
the expertise necessary to diagnose a disability or comment 
on the etiology of symptoms.  

Similarly, the veteran has indicated that various physicians, 
VA and private, have indicated that there is a causal 
relationship between his having taken Motrin and the 
development of gastric lymphoma.  However, lay statements, 
testimony or history of what a doctor said or diagnosed is 
not competent medical evidence.  While hearsay may be used in 
VA claims-adjudication, when the underlying medical nature of 
evidence has been significantly diluted, as in the connection 
between a lay account of past medical information, and 
filtered through layman's sensibilities, such evidence is too 
attenuated and inherently unreliable to constitute 'medical' 
evidence.  This is true even in the context of adjudicating 
whether a claim is well grounded.  Generally see Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Warren v. Brown, 6 Vet. 
App. 4 (1993); and Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

The information contained in the pages of the PDR submitted 
by the veteran does not indicate that Motrin is linked in any 
way to gastric lymphoma.  The use of the May 1991 statement 
of a VA rating board physician may have been improper because 
that information was not first conveyed to the veteran or his 
representative.  However, the improper reliance upon medical 
evidence is not prejudicial in the absence of a well grounded 
claim.  Ross v. Derwinski, 3 Vet. App. 141, 145 (1992) (in 
the absence of a well grounded claim any error in subsequent 
administrative proceeding is harmless).  

The medical opinion expressed in June 1998, is the only 
competent medical evidence that specifically addresses the 
matter of whether there is a medical nexus which makes the 
claim well grounded.  However, the 1998 medical opinion was 
not favorable.  To the contrary, it tends to rebut rather 
than buttress the claim.  Accordingly, the claim for 
compensation under 38 U.S.C. § 1151 for diffuse large cell 
histiocytic gastric lymphoma is not well grounded


ORDER

The claim for compensation under 38 U.S.C. § 1151 for diffuse 
large cell histiocytic gastric lymphoma as a result of 
Department of Veterans Affairs medical treatment is denied as 
not well grounded.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 
- 13 -


- 1 -


